Citation Nr: 0509262	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-32 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claim for service connection for a left knee 
disability.  The veteran appeared at a hearing held at the RO 
on March 11, 1998.  A transcript of that hearing has been 
associated with the record on appeal.  This case was before 
the Board previously in March 2004, when the Board found that 
new and material evidence sufficient to reopen the veteran's 
claim had been received and remanded the veteran's claim to 
the Appeals Management Center (AMC), in Washington, D.C., for 
readjudication of the claim on the merits and additional 
evidentiary development.  The requested development has been 
completed.

In an October 2002 statement, the veteran requested service 
connection for a right knee disability secondary to his left 
knee disability and pterygium.  These issues are referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by VA.

2.  The veteran injured his left knee in July 1966 while in 
service.

3.  The veteran underwent arthroscopic surgery on his left 
knee in February 2003 to repair tears of the anterior 
cruciate ligament and meniscus.

4.  The veteran's current left knee disability is the result 
of an injury to his left knee while in service.


CONCLUSION OF LAW

The veteran's current left knee disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Given the determination below, VA has 
fulfilled its duties to inform and assist the veteran on this 
claim.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

VA medical records show that magnetic resonance imaging (MRI) 
scan of the veteran's left knee showed an extensive 
degenerative tear of the posterior horn of the lateral 
meniscus, a tear along the undersurface of the posterior horn 
of the medial meniscus, and a chronically torn anterior 
cruciate ligament.  On February 26, 2003, the veteran 
underwent a left knee arthroscopy.  Based upon the MRI 
diagnoses and subsequent operation, the veteran satisfies the 
initial criteria of having a current disability.  The veteran 
also satisfies the criteria of an injury to his left knee 
while in service.  The veteran's service medical records show 
that on July 30, 1966, the veteran suffered a twisting injury 
to his left knee in a fall.  At that time the veteran was 
diagnosed with a sprain of the medial collateral ligament and 
traumatic synovitis.  The veteran was hospitalized for more 
than two months before being medically discharged from 
service.  

Post service, a September 1973 statement from W. D., M.D. 
(Dr. D.) indicates that the veteran reported a history of 
pain in his left knee since a fall in 1966 in service.  The 
veteran had pain in the medial aspect of his left knee.  Dr. 
D.'s diagnoses included injuries to the anterior cruciate 
ligament, medial meniscus, and medial collateral ligament.  
Dr. D.'s diagnosis relates the veteran's left knee disability 
at that time to the veteran's left knee injury in service.  
Because Dr. D.'s findings match closely the findings on MRI 
examination of the veteran's knee in February 2003, it is 
apparent that the veteran's current left knee disability has 
persisted since being diagnosed by Dr. D. in 1973.  Much of 
the other evidence in the claims folder supports this 
conclusion as it shows a long history of chronic left knee 
pain, which the veteran is competent to report.  The Board 
notes that there is some evidence in the claims folder that 
the veteran had a left knee disability that preexisted his 
military service; however, the veteran was found to be 
without defects upon induction into service and any evidence 
of a preexisting injury is insufficient to rebut the 
presumption of soundness.  Resolving any doubt in the 
veteran's favor, the evidence shows that the veteran's 
current left knee disability was incurred during service.


ORDER

Entitlement to service connection for a postoperative left 
knee disability is granted.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


